Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with the other claim limitations, the prior art does not teach nor suggest a multilayer ceramic capacitor wherein a thickness of each of the first and second side margin portions is 10 µm to 45 µm,
a ratio of a thickness between the inner and outer surfaces of the first or second margin portion in a region thereof in contact with an edge of the fifth or sixth surface of the ceramic body, to a thickness between the inner and outer surfaces of the first or second margin portion in a region thereof in contact with a distal end of an internal electrode having a thickness of 0.4 µm or less and disposed at a central portion of the ceramic body, among the plurality of internal electrodes, is 0.9 to 1.0, and
a ratio of the thickness between the inner and outer surfaces of the first or second margin portion in the region thereof in contact with the edge of the fifth or sixth surface of the ceramic body, to a thickness between the inner and outer surfaces of the first or second margin portion in a region thereof in contact with a distal end of a dielectric layer having a thickness of 0.4 µm or less between two adjacent internal electrodes, among the plurality of internal electrodes, is 0.9 to 1.0 (claim1).
The following is an examiner’s statement of reasons for allowance: In combination with the other claim limitations, the prior art does not teach nor suggest a 
a ratio of a thickness between the inner and outer surfaces of the first or second side margin portion in a region thereof in contact with an edge of the fifth or sixth surface of the ceramic body, to a thickness between the inner and outer surfaces of the first or second side margin portion in a region thereof in contact with a distal end of an internal electrode having a thickness of 0.4 µm or less and disposed at a central portion of the ceramic body, among the plurality of internal electrodes, in the ceramic body having the first and second external electrodes, is 0.9 to 1.0, and
a ratio of the thickness between the inner and outer surfaces of the first or second side margin portion in the region thereof in contact with the edge of the fifth or sixth surface of the ceramic body, to a thickness between the inner and outer surfaces of the first or second side margin portion in a region thereof in contact with a distal end of a dielectric layer having a thickness of 0.4 µm or less between two adjacent internal electrodes, among the plurality of internal electrodes, is 0.9 to 1.0 (claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848